Citation Nr: 0115941	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-20 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran had active service from January 1951 to December 
1952.  Service personnel records show that the veteran was 
awarded a Purple Heart.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in May 2000 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied entitlement to a total 
rating due to individual unemployability due to service-
connected disabilities.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
post-traumatic stress disorder (PTSD), rated as 50 percent 
disabling; post tibial nerve neuropathy, status post a wound 
to the right leg, rated as 40 percent disabling; wound of the 
left lower extremity, rated as 10 percent disabling; wound of 
the left forearm, rated as 10 percent disabling; wound of the 
right hand, rated as 10 percent disabling; and a superficial 
wound of the right shoulder, rated as zero percent disabling.  

2.  The veteran was self-employed as a printer from January 
1983 to September 1991.

3.  The veteran's service-connected disabilities preclude him 
from securing or following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the award of a total rating for compensation 
based upon individual unemployability due to service-
connected disabilities have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19, 
4.25 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15. 

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by nonservice-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19. 

Entitlement to a total rating due to individual 
unemployability must be established solely on the basis of 
impairment from service-connected disabilities and not based 
on nonservice-connected disabilities or advancing age.  38 
C.F.R. § 4.19; Hodges v. Brown, 5 Vet. App. 375, 378-379 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  Although a 
high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment, the 
question remains whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. § 
4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For purposes of 38 C.F.R. § 4.16, marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16(a).

In discussing the unemployability criteria, the Court of 
Appeals for Veterans Claims (Court) stated that 
"substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The ability 
to work sporadically or obtain marginal employment is not 
substantially gainful employment.  Id.  

The Court addressed the question of marginal employment in 
the case of Faust v. West, 13 Vet. App. 342 (2000).  The 
Court defined substantially gainful employment as an 
occupation that provides the veteran with annual income that 
exceeds the poverty threshold for one person irrespective of 
the number of hours or days that the veteran actually works.  
Id. at 355-6.

Moreover, with a claim for a total rating due to individual 
unemployability due to service-connected disabilities, the 
Board may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA (the Secretary), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-2100 (2000) (to be 
codified at 38 U.S.C.A. § 5103A) (hereinafter VCAA).

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 

Factual Background

In a July 1998 statement, the veteran indicated that he had 
been treated for stress, depression, and mood swings since 
1991 by Dr. F. at the VA outpatient clinic.  

In a March 1999 statement, the veteran indicated that his 
PTSD came about over a number of years.  The veteran 
indicated that he found himself moving from job to job.  He 
reported that he was laid off from a job as a typesetter in 
1983.  He started a mail order business.  The veteran stated 
that his enthusiasm for the business was short-lived.  He 
found himself rehashing his days in Korea over and over again 
in his mind, and he would cry for no reason.  The veteran 
indicated that it got to a point where his checking account 
got low and he was not putting out any mailings.  The veteran 
indicated that, in 1991, he and his spouse sold their house 
and moved.  He indicated that, at that time, he could not 
control his crying episodes.  The veteran stated that, in 
October 1991, he went for treatment at the VA clinic and he 
saw a psychiatrist.  He was started on Sertraline and had 
been taking it ever since.  The veteran reported that he was 
treated by Dr. F., a psychiatrist; he was now treated by Dr. 
B. and a mental health nurse every two or three months.  

An October 1999 VA psychiatric examination report indicates 
that the veteran described multiple symptoms since service 
which were most consistent with a diagnosis of PTSD and which 
had gone untreated until approximately seven years earlier.  
The veteran reported that he was doing much better.  The 
examiner stated that the veteran had a better relationship 
with his family and was doing better in social situations.  
The examiner indicated that prior to treatment, the veteran's 
social functioning was markedly impaired as evidenced by 
avoidance of social situations and having no friends.  The 
examiner stated that the veteran's occupational functioning 
seemed to have been moderately affected as evidenced by his 
feelings that he was never motivated and did not reach his 
full potential.  The examiner indicated that the veteran's 
use of alcohol was largely an attempt to avoid some of the 
feelings and experiences that he was dealing with following 
his service in the war.  It was noted that the veteran had 
been married for forty-six years.  Upon returning from 
service, he worked as a typesetter after six years of an 
apprenticeship.  The veteran stated that he worked hard and 
was never fired but he would be laid off when the jobs ended.  
The veteran reported that his longest job was ten years.  
After that, he started his own business which lasted about 
eight or nine years.  The veteran indicated that his business 
did not succeed as well as it should because he was not 
motivated.  It was noted that the veteran had intrusive 
thoughts of the traumatic events during the day, crying 
spells, increased startle response and hypervigilance.  The 
Axis I diagnosis was that of PTSD and alcohol abuse in full 
remission.  His Global Assessment of Functioning (GAF) score 
was 65.  

An October 1999 VA psychological examination report indicates 
that the veteran was clinically interviewed and was given an 
MMPI-2.  It was noted that at the time of testing, the 
veteran was endorsing mild symptoms of persistent increased 
arousal, re-experience of trauma, and avoidance of stimuli 
associated with trauma.  The impression was that of PTSD.  
The veteran's GAF score was 65.  

In an April 2000 application for increased compensation based 
on unemployability, the veteran reported that his PTSD 
prevented him from securing or following any substantially 
gainful occupation.  He indicated that he had been under 
treatment for PTSD at a VA outpatient clinic with Dr. B. from 
September 1999 to present.  The veteran reported that the 
date that the PTSD affected his full-time employment was 
September 1, 1991.  The veteran indicated that he could no 
longer continue his business due to the PTSD symptoms and 
entered treatment for the PTSD at the VA.  The veteran stated 
that the service-connected right leg and right hand also 
slowed his work down and he became too disabled to operate 
equipment as he got older.  He indicated that he had not been 
able to work since 1991 because he was on medications for 
PTSD which made him extremely drowsy.  The veteran reported 
that the most he ever earned in one year was $44,000.00 in 
1986; he worked as a printer.  The veteran stated that he was 
self-employed as a printer from January 1983 to September 1, 
1991.  He indicated that from 1983 to 1990, he lost an 
average of two months of work a year due to the PTSD.  From 
1990 to 1991, he lost five months of work a year due to the 
PTSD.  The veteran stated that from September 1, 1990 to 
September 1, 1991, he earned $9,000.00.  The veteran reported 
that he had completed two years of high school education.  He 
had printing apprentice training from January 1, 1953 to 
January 1, 1959.  

In an April 2000 statement, Dr. B. indicated that the veteran 
had chronic and severe PTSD symptoms secondary to his combat 
experiences.  Dr. B. stated that the veteran's symptoms were 
intrusive thoughts of combat, anxiety, withdrawal, 
depression, flashbacks, and irritability.  Dr. B. concluded 
that the veteran was disabled and he was unable to work.  Dr. 
B. indicated that the veteran's GAF score was 50.  
Analysis

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The 
effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, 2096-2100 (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  There is sufficient evidence 
of record with which the Board may make an informed decision.  
The Board has not identified any pertinent evidence which is 
not currently of record, and the veteran has not pointed to 
any such evidence.  The Board notes that the veteran was 
afforded VA psychological and psychiatric examinations.  VA 
treatment records dated in 1998 and 1999 were obtained.  The 
Board also points out that the RO notified the veteran of the 
pertinent law and regulations and the criteria which must be 
shown in order for a total rating to be assigned in the 
August 2000 statement of the case.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

The veteran, in essence, asserts that his service-connected 
disabilities, in particular the service-connected PTSD, 
prevent him from securing or following a substantially 
gainful occupation.  

The pertinent law and VA regulations have been set out above.  
The veteran's combined disability evaluation is currently at 
80 percent.  The veteran's service-connected disabilities 
include PTSD, rated as 50 percent disabling; post tibial 
nerve neuropathy, status post a wound to the right leg, rated 
as 40 percent disabling; wound of the left lower extremity, 
rated as 10 percent disabling; wound of the left forearm, 
rated as 10 percent disabling; wound of the right hand, rated 
as 10 percent disabling; and a superficial wound of the right 
shoulder, rated as zero percent disabling.  The veteran's 
combined disability evaluation is 80 percent.  See 38 C.F.R. 
§ 4.25.  The veteran meets the threshold requirements for 
consideration of unemployability benefits pursuant to 38 
C.F.R. § 4.16(a).  Therefore, the veteran's entitlement to a 
total rating is dependent on whether his service-connected 
disabilities render him unable to maintain substantially 
gainful employment. 

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether the veteran is 
unable to secure and follow a substantially gainful 
occupation due to the service-connected disabilities, 
particularly his PTSD.  

Review of the record reveals that there is evidence that the 
veteran is only moderately impaired due to the service-
connected PTSD.  The October 1999 VA psychiatric examination 
report indicates that the veteran's occupational functioning 
seemed to have been moderately affected.  The October 1999 VA 
psychological examination report indicates that the veteran 
had mild symptoms of PTSD.  The examination reports indicate 
that the veteran's GAF score was 65.  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 
38 C.F.R. § 4.130. 

There is, however, probative medical evidence of record which 
establishes that the veteran's PTSD is severe and precludes 
the veteran from working in a substantially gainful 
occupation.  In an April 2000 statement, Dr. B., a VA 
psychiatrist, indicated that the veteran had chronic and 
severe PTSD symptoms secondary to his combat experiences.  
Dr. B. stated that the veteran had symptoms of intrusive 
thoughts of combat, anxiety, withdrawal, depression, 
flashbacks and irritability.  Dr. B. concluded that the 
veteran was disabled and he was unable to work.  Dr. B. 
indicated that the veteran's GAF score was 50.  The Board 
notes that GAF scores ranging between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130.  

The Board finds that the April 2000 statement by Dr. B. to be 
highly probative.  The Court has held that factors for 
consideration in assessing the medical competence to render 
an opinion as to medical causation include specific expertise 
in the relevant specialty and actual participation in the 
treatment.  See Black v. Brown, 10 Vet. App. 279 (1997).  The 
medical evidence of record shows that Dr. B. has treated the 
veteran for PTSD since September 1999; Dr. B. managed the 
veteran's medication for the PTSD.  The record shows that Dr. 
B. had taken over the veteran's treatment by Dr. F.  The 
veteran had been treated by Dr. F. since 1991.  Thus, there 
is evidence that Dr. B. has participated in the veteran's 
treatment.  The Board also points out that Dr. B., as a 
psychiatrist, has special knowledge in the field of 
psychiatric disorders such as PTSD and is competent to render 
a medical opinion as to whether this disorder precludes the 
veteran from being employed.  Thus, the Board finds that the 
April 2000 statement by Dr. B. is highly probative.  

The Board finds that the overall evidence is essentially in 
equipoise as to whether or not the veteran's service-
connected disabilities, especially PTSD, prevent the veteran 
from securing or following a substantially gainful 
occupation.  Under the circumstances, the veteran prevails as 
to his claim of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities with application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER


Entitlement to a total disability rating based upon 
individual unemployability is granted, subject to the 
regulations governing the disbursement of monetary benefits.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

